DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination on the merits. 

Claim Priority
2.	Continuation Application Contains New Matter Relative to the Prior-Filed Application
Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claims 1 & 6, “preventing the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert;”
Claim 11, “wherein the modified version of the alert does not include one or more elements of personally identifiable information of the registered user that were contained in the unmodified version of the alert;” and 
 	Claim 12, “providing a way for the organization to refer to the registered user without knowing the true identity of the registered user” are clearly a new matter.  The Examiner can find no support in applicant’s disclosure for such an amendment.  
	The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. 
By virtue of their dependence, applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part to Claims 2-5, 7-10 and 13-15.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. (US 11145184), 1-20 of US Patent No. (US 10192427) and claims 1-18 of US Patent No. (US 10650665).  Although the conflicting claims are not identical, they are not patentably distinct from each other because a receiving an alert; identifying a location of a user device of a registered user, one or more of the user device and the registered user being associated with the alert; determining that the location of the user device falls within a security zone of an organization; sending to an administrator device of the organization one or more of the alert, and a communication representing the alert; preventing the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert.  are conventional prior art features and the use of such features in the claims 1-15 of U.S. Patent Application No. 17475148 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  The newly introduced claim limitation preventing the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert read on Russell ¶ 0018, (the premises records can include contact information associated with any of premises 170A-G. For example, first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150.  Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information.  The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130).  It would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate Russell into parent patents in order to securely communicate between servers and clients.  In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2014/0143801) in view of Solomon (US 20160366086 A1)
As to claim 1, Russell discloses in method and apparatus for communicating emergency information having claimed:
a.	a method of inter-organizational alert communication read on ¶ 0036, (As a result, the subscriber media processor device 106A in the evacuation group 160 selects the emergency channel and presents this channel at its display device 108);
b.	receiving an alert read on ¶ 0022, (during an emergency event, the ERS server 120 can receive an emergency notification. The emergency notification can be generated locally or can be generated by a remote organization);
c.	identifying a location of a user device of a registered user, one or more of the user device and the registered user being associated with the alert read on ¶ 0015, (the EA server 130 can obtain information regarding the locations of subscriber premises 170A-G, contact information, and/or network addressing information for subscriber media processor devices 106A-G);
d.	determining that the location of the user device falls within a security zone of an organization read on ¶ 0016, (all the residents in a neighborhood can be placed into an evacuation group 160, 165 that is assigned an evacuation location, such as school building or civic center, and an evacuation routing to travel from the neighborhood to the evacuation location in the event of an emergency event. The emergency response service can generate many evacuation plans and evacuation groups, and variations on these plans and groups, in advance of emergencies so that, during the actual emergency event, the resources of the organization can be focused on disseminating accurate communications and coordination of services);
e.	sending to an administrator device of the organization one or more of the alert, and a communication representing the alert and preventing the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert read on ¶ 0018, (the premises records can include contact information associated with any of premises 170A-G. For example, first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150.  Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130).
Russell discloses encoding the message to prevent the organization from viewing the elements of the message.  
However, Solomon discloses in instant messaging and multi-casting communication teaches:
f.	preventing read on ¶ 0041, (accordingly, the Mobile Client Device Application and/or the System Server may not allow for, or prevent from, users to access and/or view some or all of the data records pertaining to other users, thus creating an anonymous network/environment wherein communications' sources and destinations may be based on user-associated, possibly structured/templated (i.e. put into templates), data (e.g. as Identifiers); and/or user-associated/user-activity-associated, possibly structured/templated, data (e.g. as Filtering Conditions)—rather than personal user identifying details such as the real name of the user and/or his phone number or e-mail address. According to some embodiments, nicknames or aliases may be associated with specific user-accounts and/or Member-IDs, possibly in a process that is substantially similar to the self-association of Identifiers with specific user Member-IDs, described and exemplified hereinbefore).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Solomon into Russel in order to securely communicate through several components and servers with user-details searching may be intentionally limited or altogether prevented/unavailable/non-existent; user location/position may not be automatically followed; processing and/or storage of user communications, messaging, and/or conversations data may be limited or altogether prevented/unavailable/non-existent; and/or integration with other applications may be limited or altogether prevented/unavailable/non-existent. 
As to claim 2, Russell further discloses:
a.	wherein preventing comprises: providing one or more non-specific indicators in place of one or more elements of the registered user’s personally identifiable information, thereby providing a way for the organization to refer to the registered user without knowing the true identity of the registered user read on ¶ 0018, (the premises records can include contact information associated with any of premises 170A-G. For example, first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150. Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130). 
	As to claim 3, Russell further discloses:
a.	wherein preventing comprises: tagging the alert with anonymity information read on ¶ 0018, (the premises records can include contact information associated with any of premises 170A-G. For example, first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150. Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A.  Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130). 
	As to claim 4, Russell further discloses:
a.	establishing a two-way communication channel between the user device and an administrator device read on ¶ 0012, (the processor can perform operations responsive to executing the computer instructions including receiving first location information for a first media processor device. The processor can also perform operations for transmitting the first location information to an emergency response service for generating first evacuation routing information according to the first location information. The processor can further perform operations for receiving a notification of an emergency event from the emergency response service. The notification can include the first evacuation routing information associated with the first media processor device. The processor can perform operations for transmitting via a first emergency media channel a first video stream comprising the first evacuation routing information responsive to receiving the notification). 
	As to claim 5, Russell further discloses:
a.	wherein the two-way communication channel comprises a dedicated two-way communication channel, the dedicated two-way communication channel configured to carry voice data, text data, video data, or image data read on ¶ 0012, (the processor can perform operations responsive to executing the computer instructions including receiving first location information for a first media processor device. The processor can also perform operations for transmitting the first location information to an emergency response service for generating first evacuation routing information according to the first location information. The processor can further perform operations for receiving a notification of an emergency event from the emergency response service. The notification can include the first evacuation routing information associated with the first media processor device. The processor can perform operations for transmitting via a first emergency media channel a first video stream comprising the first evacuation routing information responsive to receiving the notification).
As to claim 6, the claim is interpreted and rejected as to claim 1. 
	As to claim 7, Russell further discloses:
a.	wherein the notification management entity is configured to prevent the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert by providing to the organization one or more non-specific indicators in place of the one or more elements of the registered user’s personally identifiable information read on ¶ 0018, (the premises records can include contact information associated with any of premises 170A-G. For example, first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150. Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130). 
	As to claim 8, Russell further discloses:
a.	wherein the notification management entity is configured to prevent the organization from viewing one or more elements of personally identifiable information of the registered user associated with the alert by tagging the alert with anonymity information read on ¶ 0018, (first premises 170A of a first evacuation group 160 can be associated with a subscriber to a service provider that is operating the internet protocol television network 150. Identification information associated with a media processor device 106A and/or a premises gateway, not shown, can be included as records in the database 122. The identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130).
As to claim 9, the claim is interpreted and rejected as to claim 4.
As to claim 10, the claim is interpreted and rejected as to claim 5.
As to claim 11, the claim is interpreted and rejected as to claim 1. 
	As to claim 12, Russell further discloses:
a.	wherein the modified version of the alert includes one or more non-specific indicators in place of one or more elements of the registered user’s personally identifiable information, thereby providing a way for the organization to refer to the registered user without knowing the true identity of the registered user read on ¶ 0018, (the identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130). 
	As to claim 13, Russell further discloses:
a.	wherein the modified version of the alert includes an anonymity tag including anonymity information read on ¶ 0018, (the identification information can take the form of an internet address, a URL address, a MAC address, or local router or hub information. The identification information can be encoded such that the evacuation database 122 cannot contact the premises equipment directly but has to rely on the resources of the EA server for passing information to the equipment 106A. Additional information, such as telephone numbers, cellphone numbers, electronic mail addresses, and/or social media contact information can be included in the evacuation database. In another embodiment, the evacuation database 122 can be maintained at the EA server 130).
As to claim 14, the claim is interpreted and rejected as to claim 4.
As to claim 15, the claim is interpreted and rejected as to claim 5.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689